588 N.E.2d 1268 (1992)
In the matter of Brian W. Smith.
No. 28S00-8806-DI-532.
Supreme Court of Indiana.
March 25, 1992.
Laurie Baiden Bumb, Evansville, for respondent.
David F. Hughes, Staff Atty., Indianapolis, for Indiana Supreme Court Disciplinary Comm'n.

SUPPLEMENTAL OPINION
PER CURIAM.
On October 2, 1991, 579 N.E.2d 450, this Court handed down its opinion in this disciplinary case finding misconduct and imposing a public reprimand. The case is now before us on a petition by the Indiana Supreme Court Disciplinary Commission for clarification of the imposed sanction.
In imposing a public reprimand for Respondent's single act of neglecting to timely file a Motion to Correct Error, this Court took judicial notice of the fact that the Respondent had engaged in misconduct on two prior occasions and had been sanctioned accordingly. In re Smith (1976), 266 Ind. 6, 351 N.E.2d 1 (public reprimand), In re Smith (1986), 487 N.E.2d 138 (thirty day suspension). In light of his prior acts of misconduct, Respondent's single act of neglect exhibited in the present case warranted a public reprimand.
We further conclude that prior misconduct is a factor to be brought to the attention of this Court and the Hearing Officers and considered in the assessment of disciplinary sanctions.
The Commission's Petition for Clarification is hereby granted, and the per curiam opinion of October 2, 1991, issued in this case is supplemented as herein set out.
DeBRULER, J., dissents.